Citation Nr: 0817938	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  02-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to November 1968.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Albuquerque Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied service 
connection for posttraumatic stress disorder (PTSD), left 
foot condition, lumbar spine condition, and skin rash, and 
declined to reopen a claim seeking service connection for 
bilateral hearing loss.  In December 2003, the Board remanded 
the claims for further development.  In July 2005, the Board 
denied the claims seeking service connection for PTSD, left 
foot disorder, and skin rash.  At the same time, the Board 
reopened the claim seeking service connection for bilateral 
hearing loss and remanded the underlying claim for hearing 
loss as well as the PTSD claim.  In a March 2008 rating 
decision, the RO granted service connection for PTSD and 
assigned a 10 percent evaluation effective February 15, 2002 
and assigned a 30 percent evaluation effective from February 
14, 2008.  The only matter remaining before the Board is as 
stated on the previous page.  


FINDINGS OF FACT

A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and there is no competent evidence relating 
the veteran's current hearing loss to service.   


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

Since the previously final claim of entitlement to service 
connection for bilateral hearing loss has been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.

The timing notification requirements listed in 38 C.F.R. § 
3.159 should include all downstream issues of the claim. 
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection for the claimed disability is not 
warranted.  Consequently, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.

In March 2002, prior to the April 2005 rating decision on 
appeal, and in August 2005 the RO and Appeals Management 
Center (AMC) informed the veteran of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The veteran's VA medical records have been obtained.  The 
veteran has been afforded a VA audiological examination.  The 
veteran has not identified and the Board is not aware of any 
additional evidence or information which could be obtained to 
substantiate this claim.  On VA Form 646, in April 2008, the 
veteran's representative indicated that the record was 
complete and there were no additional arguments to submit.  
In sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claim. VA has fulfilled 
its duty to assist with regard to the veteran's claim.

The Board is satisfied that the originating agency properly 
processed the veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.
II.  Factual Background, Criteria, & Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To establish service connection for a disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in- 
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West; 13 Vet. App. 247, 248 (1999).

Hearing loss disability is defined by regulation. For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Pertinent post service medical records included a November 
1989 VA audiological evaluation in which puretone thresholds 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
30
40
   LEFT
10
10
5
45
50

In the right ear, the average puretone threshold was 22.5 db 
with a speech recognition score of 100 percent.  In the left 
ear, the average puretone threshold was 27.5 with a speech 
recognition score of 96 percent.  

On January 2008 VA audiological evaluation, it was noted that 
the c-file was reviewed.  The veteran reported a history of 
serving as a gunner in the military, working in auto shops, 
and hunting.  He denied any current noise exposure.  Puretone 
thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
50
   LEFT
20
20
25
55
65

In the right ear, the average puretone threshold was 30 db 
with a speech recognition score of 98 percent.  In the left 
ear, the average puretone threshold was 41.25 with a speech 
recognition score of 96 percent. 

Puretone thresholds on November 1989 and January 2008 VA 
audiometries establish that the veteran has a hearing loss 
disability, as defined.  And although acoustic trauma is not 
specifically noted in the service treatment records (STR's), 
given that his military personnel records show that he served 
in Vietnam as a cannoneer/assistant gunner with the 7th Bn., 
15th Art. from December 1967 to November 1968, it may be 
assumed that he was exposed to noise trauma in service.

A hearing loss disability was not noted in service.  STR's 
included January 1967 enlistment and November 1968 separation 
examinations that were negative for any complaints, 
treatment, or diagnoses of hearing loss or acoustic trauma.  
On November 1968 separation audiological evaluation, puretone 
thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
   LEFT
0
0
0
-
0

On November 1968 report of medical history, the veteran 
indicated that he did not have any ear, nose, or throat 
trouble.  Consequently, service connection for bilateral 
hearing loss on the basis that such disability became 
manifest in service (and persisted) is not warranted.

As sensorineural hearing loss is a chronic disease (listed as 
organic disease of the nervous system), it may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  Here, 
there is no objective evidence that hearing loss was 
manifested prior to 1989, around 21 years postservice.  
Consequently, presumptive service connection for bilateral 
sensorineural hearing loss is not warranted.

What is needed to establish service connection for hearing 
loss in these circumstances is competent evidence of a nexus 
between the current hearing loss disability and an event 
(injury or disease) in service.  Here on January 2008 VA 
examination, the examiner opined that the veteran's hearing 
loss was not caused by or a result of military artillery 
noise.  The examiner opined that the hearing examination at 
the time of discharge, in November 1968, showed that the 
veteran had normal hearing thresholds bilaterally, which 
suggested that the current hearing loss occurred post 
discharge.  There is no evidence to the contrary.  

While the veteran himself may believe that his hearing 
problems were caused by acoustic trauma decades ago, he is a 
layperson and has no competence to offer a medical opinion in 
that regard.  Espiritu v. Derwinski, 2 Vet, App. 492 (1992).  
There is a preponderance of the evidence against a finding 
that the veteran's current hearing loss is related to his 
active service or to noise trauma exposure therein, and 
therefore against the claim.  Hence, the claim must be 
denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


